     Case 2:17-cv-02661-JAD-BNW Document 50 Filed 10/02/19 Page 1 of 1



 1   Jack P. Burden, Esq.
     Nevada State Bar No. 6918
 2   Xiao Wen Jin, Esq.
 3   Nevada State Bar No. 13901
     BACKUS, CARRANZA & BURDEN
 4   3050 South Durango Drive
     Las Vegas, NV 89117
 5   T: (702) 872-5555
     F: (702) 872-5545
 6   jburden@backuslaw.com
 7   shirleyjin@backuslaw.com
     Attorneys for Defendant Albertson’s LLC
 8
                                   UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
      JACKIE WESTENBERGER,                               Case No. 2:17-cv-02661-JAD-BNW
11
                               Plaintiff,
12                                                                [PROPOSED] ORDER
              vs.
13
      ALBERTSONS LLC, a Foreign Limited                  (Motion for Rule 37 Sanctions – ECF No. 43)
14
      Liability Company; DOES I through X; and
15    ROE CORPORATIONS I through X,

16                             Defendants.
17           Before the Court is Defendant Albertson’s LLC’s Motion for Rule 37 Sanctions (ECF

18   No. 43) (the “Motion”). Subsequent to filing the Motion, the Parties reached an agreement that

19   Plaintiff will not be claiming lost wages, diminished earning capacity, or future medical

20   damages. As such, the Motion is unopposed. Accordingly,

21           IT IS ORDERED the Motion is GRANTED, and Plaintiff is precluded from introducing

22   evidence of any lost wages, diminished earning capacity, or future medical damages in motion

23   practice, hearing or trial.

24                  October
             DATED this      4, 2019
                        ____ day of _______________, 2019.

25

26                                                ____________________________________
                                                  BRENDA WEKSLER
27                                                UNITED STATES MAGISTRATE JUDGE
28
                                                     1
